
	
		II
		112th CONGRESS
		2d Session
		S. 3663
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2012
			Ms. Snowe (for herself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To reassert the proper role of Congress in closing or
		  realigning military installations. 
	
	
		1.Limitations on base closure
			 and realignment activities and criteria for certain decisions involving such
			 activities
			(a)FindingsCongress
			 makes the following findings:
				(1)In 2012, the
			 Department of Defense requested additional rounds of defense base closure and
			 realignment in 2013 and 2015.
				(2)There have been
			 five rounds of defense base closure and realignment (BRAC) in the last 25 years
			 (1988, 1991, 1993, 1995, and 2005).
				(3)Congress has not
			 approved additional rounds of base closure and realignment to occur after 2005,
			 and recognizes that the 2005 round incurred substantial costs that will not be
			 offset by savings for nearly two decades.
				(4)According to the
			 Government Accountability Office, implementation of the 2005 round of defense
			 base closure and realignment cost $35,100,000,000, or approximately
			 $14,100,000,000 more than was estimated by the 2005 Base Closure and
			 Realignment Commission.
				(5)Furthermore, the
			 Government Accountability Office has determined that the 2005 round of defense
			 base closure and realignment will take 17 years before taxpayers realize net
			 savings from the round.
				(6)On March 8, 2012,
			 defending the request for additional rounds of defense base closure and
			 realignment in testimony before the Committee on Armed Services of the House of
			 Representatives, Dr. Dorothy Robyn, Deputy Undersecretary of Defense for
			 Installations and Environment, asserted that the Department of Defense would
			 close military installations using non-BRAC authorities, stating that if
			 Congress does not authorize additional BRAC rounds the department will be
			 forced to use its existing authorities to begin to realign and close
			 bases.
				(7)The Department of
			 Defense may close or realign bases only if a round of defense base closure and
			 realignment is carried out in compliance with sections 2687 and 993 of title
			 10, United States Code.
				(8)Section 2687 of
			 title 10, United States Code, contains ambiguous language, leading the
			 Department of Defense to pursue significant closures and realignments without
			 congressional approval or an authorization for a round of defense base closure
			 and realignment.
				(9)Sections 2687 and
			 993 of title 10, United States Code, contain single action limits on reductions
			 that are too easily circumvented by cumulative actions.
				(10)As demonstrated
			 by BRAC and other closure and realignment actions, base closures and
			 realignments can have significant effects on Department of Defense functions,
			 current and future operational capabilities, and on host communities and
			 States.
				(11)Recommendations
			 for closures and realignments should be carried out only with the consent of
			 Congress, which has the constitutional responsibility to raise and
			 support Armies,provide and maintain a Navy,make
			 Rules for the Government and Regulation of the land and naval Forces,
			 and provide for organizing, arming, and disciplining, the Militia, and
			 for governing such Part of them as may be employed in the Service of the United
			 States.
				(b)Limitations on
			 base closure and realignment activitiesSection 2687 of title 10,
			 United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking at which at least 300 civilian personnel are authorized to
			 be employed;
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)any realignment
				with respect to any military installation involving a reduction in the number
				of military and civilian personnel authorized to be employed at such military
				installation at the time the Secretary of Defense notifies Congress under
				subsection (b) of the Secretary's proposal to close or realign such
				installation by more than the lesser of—
								(A)100; or
								(B)50 percent of the
				highest number of military and civilian personnel assigned to such installation
				during any of the previous 4 years; or
								;
				and
					(C)in paragraph
			 (3)—
						(i)by striking
			 other than a military installation referred to in clause (1) or
			 (2);
						(ii)by inserting
			 military or before civilian personnel; and
						(iii)by striking
			 to which clause (1) or (2) and inserting to which
			 paragraph (1) or (2);
						(2)in subsection
			 (b)—
					(A)by striking
			 referred to in such subsection;
					(B)in paragraph
			 (1)—
						(i)by striking
			 or the Secretary of the military department concerned;
						(ii)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (D), respectively;
						(iii)by inserting
			 before subparagraph (B), as redesignated by clause (ii), the following new
			 subparagraph:
							
								(A)a justification
				for the proposed
				action;
								;
						(iv)in subparagraph
			 (B), as so redesignated, by striking ; and and inserting a
			 semicolon;
						(v)by inserting
			 after subparagraph (B), as so redesignated, the following new
			 subparagraph:
							
								(C)a description of
				the alternatives
				considered;
								;
						(vi)in clause (ii)
			 of subparagraph (D), as so redesignated, by striking ; and and
			 inserting a semicolon; and
						(vii)by inserting
			 after subparagraph (D), as so redesignated, the following new
			 subparagraphs:
							
								(E)an estimate of
				the number of military, civilian, and contractor personnel affected by the
				proposed action; and
								(F)a plan to provide
				support for affected communities; and
								;
				and
						(C)by amending
			 paragraph (2) to read as follows:
						
							(2)Congress has
				enacted legislation expressly authorizing the
				action.
							;
					(3)in subsection
			 (c)—
					(A)by striking
			 shall not apply to the closure and inserting the following:
			 “shall not apply—
						
							(1)to the
				closure
							;
					(B)by striking
			 or a military emergency. and inserting or a military
			 emergency; or; and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)to the relocation
				from a military installation of personnel or functions that are required to
				support the deployment of members of the armed forces, provided that such
				personnel and functions are returned to the military installation after the
				deployment.
							;
					(4)in subsection
			 (d), by striking (1) After the expiration and all that follows
			 through (2) Nothing in this section and inserting Nothing
			 in this section;
				(5)in subsection
			 (e)—
					(A)in paragraph (1),
			 by inserting and any public land under Bureau of Land Management control
			 that is withdrawn and reserved for military training and testing after
			 including any leased facility;
					(B)by amending
			 paragraph (3) to read as follows:
						
							(3)The term
				realignment includes any action or combination of actions within a
				4-year period that reduces or relocates functions and military or civilian
				personnel positions, but does not include a reduction in force resulting from a
				reduction in military end strength levels or a reduction in total civilian
				personnel
				levels.
							;
					(C)by striking
			 paragraph (4); and
					(D)by adding at the
			 end the following new paragraph:
						
							(4)The term
				closure includes any action or combination of actions that results
				in the elimination of all active functions at a military installation, the
				elimination of all military and civilian personnel positions at a military
				installation, or the placement of a military installation into non-active
				status.
							;
				and
					(6)by adding at the
			 end the following new subsections:
					
						(g)For purposes of
				this section, the component bases of a joint base shall be considered as
				independent military installations, and not collectively as a single military
				installation.
						(h)For purposes of
				this section, any leased space in which more than 300 combined military and
				civilian personnel are housed shall be considered to be an independent military
				installation, and shall not be considered part of a larger military
				installation. Functions and personnel located at a leased space may be
				transferred to another leased space located within 50 miles or to the nearest
				military installation located within 50 miles notwithstanding any limitations
				in this
				section.
						.
				
